Exhibit 10.04

VIISAGE TECHNOLOGY, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of the 29th day
of August 2006, between Viisage Technology, Inc., a Delaware corporation (the
“Company”), and Mark S. Molina (“Employee”).

BACKGROUND

A. The Company desires to assure the services of Employee from the date (the
“Effective Date”) of the closing of the merger of VIDS Acquisition Corp., a
Delaware corporation and wholly owned subsidiary of the Company with and into
Identix Incorporated, a Delaware corporation, pursuant to an Agreement and Plan
of Reorganization dated January 11, 2006 (the “Merger”).

B. The term of the Agreement shall be for the number of years after the
Effective Date as indicated on Schedule A hereto (the “Term”), and Employee is
willing to be employed by the Company during the Term, all on the terms and
subject to the conditions set forth in this Agreement.

THE PARTIES AGREE AS FOLLOWS:

1. Duties. As of the Effective Date and through the Term, Employee shall be an
employee and serve the Company in the capacity as is set forth on Schedule A,
with authority and responsibilities commensurate with such position, including
without limitation the authority and responsibilities set forth on Schedule A.
During the Term, Employee shall devote all of Employee’s business time, energy,
and skill to the affairs of the Company. During the Term, Employee shall report
directly to the person indicated on Schedule A.

2. Term of Employment.

2.1 Definitions. For purposes of this Agreement the following terms shall have
the following meanings:

(a) “Change in Control” shall mean the occurrence of any one of the following:
(i) any “person”, as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, a subsidiary, an affiliate, or a Company employee benefit plan,
including any trustee of such plan acting as a trustee) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;
(ii) the election to a majority of the seats of the Board of Directors of the
Company of candidates who were not proposed by a majority of the Board in office
prior to the time of such election; or (iii) the dissolution or liquidation
(partial or total) of the Company or a sale of assets involving fifty percent
(50%) or more of the assets of the Company and its subsidiaries taken as a whole
(other than the disposition of a subsidiary), or a merger, reorganization or
other transaction or series of related transactions pursuant to which the
holders, as a group, of all of the shares of the Company outstanding prior to
the merger, reorganization or other transaction hold, as a group,



--------------------------------------------------------------------------------

less than fifty percent (50%) of the shares of the Company outstanding after the
merger, reorganization or other transaction. For purposes of this definition, a
“Change in Control” does not include the Merger.

(b) “Resignation for Good Reason” shall mean a voluntary resignation of
employment by Employee as a result of (i) any change in Employee’s authority,
duties and responsibilities, that is materially adverse and inconsistent with
his position with the Company; (ii) any change in the reporting structure of the
Company such that Employee is no longer reporting to the person indicated on
Schedule A; (iii) an adverse change in Employee’s title; (iv) a decrease in
Employee’s base salary or eligible bonus percentage of base salary or a decrease
in Company benefits in effect as of the Effective Date, or as may be increased
thereafter from time to time, other than, solely in the case of a decrease in
Company benefits, changes made to the Company’s benefit plans generally made
available to Company employees or other executive officers; (v) an involuntary
relocation of the Employee due to a change by the Company in the location at
which the Employee performs Employee’s principal duties for the Company to a new
location that is more than twenty five (25) miles from Stamford, Connecticut; or
(vi) in the event of a Change in Control, the failure of the Company to cause
any successor to the Company to expressly assume and agree to perform this
Agreement; provided, that for each of items (i) through (vi), Employee notifies
the Company on or prior to any such resignation of the reason for such
resignation and the Company fails to cure such event within thirty (30) days
thereafter.

(c) “Termination For Cause” shall mean termination by the Company of Employee’s
employment by the Company (i) by reason of Employee’s commission of, or pleading
guilty to, a felony or a crime or other material conduct or misconduct involving
fraud or moral turpitude; (ii) by reason of Employee’s fraud or deliberate
injury or attempted injury to the Company; (iii) by reason of Employee willfully
engaging in gross misconduct which is materially and demonstrably injurious to
the Company; (iv) by reason of Employee’s continued failure to substantially
perform for the Company the normal material duties related to Employee’s
position (other than failure resulting from incapacity due to disability or
death) which failure continues for sixty (60) days following the Employee’s
receipt of written notice of such failure to perform, specifying the nature of
the failure and the means by which it can be remedied, or (v) by reason of
Employee’s willful breach of this Agreement in any material respect which breach
is not cured for thirty (30) days following Employee’s receipt of written notice
of such breach.

(d) “Termination Other Than For Cause” shall mean termination by the Company of
Employee’s employment by the Company (other than in a Termination For Cause).
Included within the definition of “Termination Other Than For Cause” shall be
(i) Employee’s death during the Term; (ii) termination of Employee’s employment
by the Company based on Employee’s failure to perform Employee’s duties under
this Agreement on account of illness or physical or mental incapacity for a
period of more than three (3) consecutive months or (iii) any other involuntary
termination that does not constitute a Termination For Cause.

(e) “Voluntary Termination” shall mean termination by Employee of Employee’s
employment with the Company upon thirty (30) days’ written notice to the
Company, excluding termination by reason of Resignation for Good Reason as
described in Section 2.1(b) and termination by reason of Employee’s death or
disability as described in Section 2.1(d).

 

2



--------------------------------------------------------------------------------

2.2 Term. The term of employment of Employee by the Company shall commence on
the Effective Date and shall continue for the Term unless extended by mutual
written agreement of Employee and the Company or earlier terminated as provided
in this Agreement. Notwithstanding the foregoing, unless notice is given by
either party and received by the other party at least sixty (60) days prior to
the scheduled expiration date of the Term or the scheduled expiration date of
any twelve-month renewal period of the Term pursuant to this Section 2.2, then
the Term (as used in this agreement, the “Term” includes the term of any
twelve-month renewal period pursuant to this Section 2.2) shall automatically be
extended for an additional period of twelve months beginning on the scheduled
expiration date of the then current Term.

2.3 Termination For Cause. Termination For Cause may be effected by the Company
at any time during the Term and shall be effected by written notification to
Employee. Upon Termination For Cause, Employee shall be immediately paid all
accrued but unpaid salary, and all accrued but unpaid vacation pay, all to the
effective date of termination, but Employee shall not be paid any other
compensation or reimbursement of any kind, including, without limitation,
severance compensation or bonus, other than as required by law or pursuant to
the Company’s benefit plans or reimbursement of expenses incurred as of the
effective date of termination in accordance with Company policy.

2.4 Termination Other Than For Cause or Resignation for Good Reason; Failure to
Renew Agreement.

(a) Notwithstanding anything else in this Agreement, the Company may effect a
Termination Other Than For Cause at any time after giving at least thirty
(30) days notice to Employee of such termination or pay in lieu of such notice,
and Employee may effect a Resignation for Good Reason in accordance with
procedures set forth in Section 2.1(b). Upon the effective date of any
Termination Other Than For Cause or Resignation for Good Reason: (a) Employee
shall immediately be paid all accrued but unpaid salary and bonus, and all
accrued but unpaid vacation pay, all to the effective date of termination;
(b) as severance compensation, Employee shall continue to be paid Employee’s
then current base salary for the period set forth on Schedule A from the
effective date of Termination Other Than For Cause or Resignation for Good
Reason (“Severance Period”); provided, that Employee shall have the right,
exercisable in Employee’s sole judgment, to be immediately paid, in one-lump sum
payment, an amount equivalent to Employee’s base salary for 24 months, rather
than receiving such amount in regular payments over the term of the Severance
Period, or alternatively, Employee shall have the right, exercisable in
Employee’s sole judgment, to be immediately paid, in an initial lump sum
payment, an amount equivalent to Employee’s base salary for 12 months (one-half
of the period set forth on Schedule A) and to be paid in a subsequent lump sum
payment on the first anniversary of such effective date of Termination Other
Than For Cause or Resignation for Good Reason an amount equivalent to Employee’s
base salary for 12 months (one-half of the period set forth on Schedule A),
rather than receiving such aggregate amount in regular payments over the term of
the Severance Period; (c) until the earlier of twelve (12) months following the
effective date of Termination Other Than For Cause or Resignation for Good
Reason or when

 

3



--------------------------------------------------------------------------------

provided by a successor employer, the Company shall make COBRA payments to
continue Employee’s medical and dental benefits (or pay Employee an amount
equivalent to such COBRA payments) and shall make payments to continue
Employee’s term life insurance (or pay Employee an amount equivalent to the
premiums in effect prior to termination); (d) Employee shall receive such other
benefits, if any, as are set forth on Schedule A and (e) notwithstanding any
provision of any plan or agreement to the contrary, all options to purchase
Common Stock and other stock-based awards for the benefit of Employee granted or
assumed by the Company, whether prior to or after the Effective Date, shall
fully vest immediately and Employee shall have the number of months set forth on
Schedule A from the effective date of termination to exercise such options, but
Employee shall not be paid any other compensation or reimbursement of any kind,
other than as required by law or pursuant to the Company’s benefit plans or
reimbursement of expenses incurred as of the effective date of termination in
accordance with Company policy. If any Termination Other Than For Cause is the
result of the death of Employee, all payments payable under this Section 2.4
(other than life insurance benefits) shall be paid to Employee’s heirs or legal
representative.

(b) If the Term is not renewed or extended for at least twelve (12) months on
any expiration of the Term, then: (i) Employee shall immediately be paid all
accrued, but unpaid salary and bonus, and all accrued, but unpaid vacation pay,
all to the date of such expiration; and (ii) as severance compensation, Employee
shall continue to be paid Employee’s then current monthly base salary for the
shorter of (A) a period of 24 months from the date of the expiration of the Term
or (B) the period ending on the date on which Employee commences new employment
on a full time basis (“New Employment”). The foregoing payment period is
referred to as the “Non-Renewal Severance Period”. Employee shall have no
obligation to accept full or part time employment with any person or party
unless he deems such position satisfactory in his sole judgment. Employee shall
use reasonable efforts to obtain New Employment during the Non-Renewal Severance
Period. Employee shall promptly notify the Company on the date that Employee
commences New Employment. In addition: (a) Until the earlier of twelve
(12) months following the effective date of any expiration of this Agreement or
when provided by a successor employer, the Company shall make COBRA payments to
continue Employee’s medical and dental benefits (or pay Employee an amount
equivalent to such COBRA payments) and shall make payments to continue
Employee’s term life insurance (or pay Employee an amount equivalent to the
premiums in effect prior to termination); and (b) notwithstanding any provision
of any plan or agreement to the contrary, all options to purchase Common Stock
and other stock-based awards for the benefit of Employee granted or assumed by
the Company, whether prior to or after the Effective Date, shall fully vest
immediately and Employee shall have the number of months set forth on Schedule A
from the effective date of termination to exercise such options, but Employee
shall not be paid any other compensation or reimbursement of any kind, other
than as required by law or pursuant to the Company’s benefit plans or
reimbursement of expenses incurred as of the effective date of termination in
accordance with Company policy.

2.5 Voluntary Termination. In the event of a Voluntary Termination, the Company
shall immediately pay to Employee all accrued but unpaid salary, and all accrued
but unpaid vacation pay, all to the effective date of termination, but no other
compensation or reimbursement of any kind, including, without limitation,
severance compensation or bonus, other than as required by law or pursuant to
the Company’s benefit plans or reimbursement of expenses incurred as of the
effective date of termination in accordance with Company policy.

 

4



--------------------------------------------------------------------------------

2.6 Change in Control. If a Change in Control shall have occurred during the
Term, in addition to any rights Employee may have under applicable stock option
plans and/or stock option agreements with the Company and in addition to any
additional Change in Control rights set forth on Schedule A, the following shall
apply:

(a) (i) If the Change in Control occurs when the Term has more than 12 months
remaining, then the then current Term shall not be changed.

(ii) If the Change in Control occurs when the Term has 12 months or less
remaining, then the then current Term shall be extended to the first anniversary
of the Change in Control.

(b) (i) If a Change in Control shall have occurred during the Term, and if any
of the payments or benefits received or to be received by the Employee in
connection with a Change in Control or the Employee’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company) (all such payments and benefits, excluding the
Gross-Up Payment (as defined below), being hereinafter referred to as the “Total
Payments”) will be subject to the excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Excise Tax”), the Company shall
pay, at the times specified in Section 2.6(b)(iv), to the Employee an additional
amount or amounts (the “Gross-Up Payment”) such that the net amount paid to or
for the benefit of the Employee after the deduction of all federal and state
income, excise, employment and any other taxes applicable thereto (but only to
the extent imposed on the Employee) shall be equal to what it would have been
had Section 4999 not been enacted..

(ii) Determinations of whether and to what extent the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax will be made by tax
counsel (“Tax Counsel”) reasonably acceptable to the Employee and selected by
the members of the Company’s Board of Directors immediately prior to the Change
in Control. Tax Counsel may employ accountants, actuaries, economists,
appraisers or other experts as he or she shall deem necessary to make the
determinations required under this Paragraph (b)(ii). All fees and expenses of
the Tax Counsel and those persons employed by Tax Counsel in order to make the
determinations required under this Paragraph (b)(ii) shall be borne solely by
the Company.

(iii) The Gross-Up Payment shall be made upon the payment to the Employee of the
Total Payments (or at the discretion of Employee, the Gross-Up Payment shall be
made in installments as the Total Payments are paid to Employee), unless it is
initially determined by the Company or the Tax Counsel that the Total Payments
are not subject to the Excise Tax but after payment of the Total Payments, it is
finally determined following the proceedings set forth in Section 2.6(b)(iv) and
(v) that the Total Payments are subject to the Excise Tax, in which case the
Gross-Up Payment shall be made upon the imposition upon the Employee of the
Excise Tax.

 

5



--------------------------------------------------------------------------------

(iv) The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Employee is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Employee shall not pay such claim prior to the expiration of the thirty (30) day
period following the date on which the Employee gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Employee in writing
prior to the expiration of such period that it desires to contest such claim,
the Employee shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim;

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to the
Employee;

(C) cooperate with the Company in good faith in order to effectively contest
such claim; and

(D) permit the Company to control any proceedings relating to such claim as
provided below;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold the Employee harmless, on an after-tax
basis, for any Excise Tax or other tax imposed upon the Total Payments
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses.

(v) The Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Employee to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Employee agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that if the Company directs the Employee to pay such claim and sue for a refund,
the Company shall advance the amount of such payment to the Employee on an
interest-free basis, and shall indemnify and hold the Employee harmless, on an
after-tax basis, from any Excise Tax or other tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided,
further, that if the Employee is required to extend the statute of limitations
to enable the Company to contest such claim, the Employee may limit this
extension solely to such claim. The Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up

 

6



--------------------------------------------------------------------------------

Payment would be payable hereunder and the Employee shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority. In addition, no position may be taken nor
any final resolution be agreed to by the Company without the Employee’s consent
if such position or resolution could reasonably be expected to adversely affect
the Employee (including any other tax position of the Employee unrelated to the
matters covered hereby).

(vi) In the event that the Employee receives a refund of the Excise Tax
previously paid, the Employee shall repay to the Company, within five
(5) business days following the receipt of such refund of the Excise Tax
previously paid, the amount of such refund plus any interest received by the
Employee from the Internal Revenue Service on the refund, and an amount equal to
the reduction in the Employee’s Federal, state and local income tax resulting
from such repayment, and in such case it shall be assumed that the repayment is
deductible, and that the Employee paid all such taxes at the highest applicable
rates. If, after the receipt by the Employee of an amount advanced by the
Company in connection with an Excise Tax claim, a determination is made that
Employee shall not be entitled to any refund with respect to such claim and the
Company does not notify the Employee in writing of its intent to contest the
denial of such refund prior to the expiration of thirty (30) days after such
determination, such advance shall be forgiven and shall not be required to be
repaid.

3. Salary and Benefits.

3.1 Base Salary. As payment for the services to be rendered by Employee as
provided in Section 1 and subject to the terms and conditions of Section 2, the
Company shall initially pay to Employee a “base salary” at the rate indicated on
Schedule A, subject to deductions, payable bi-weekly in the same manner as other
Company employees receive their base compensation.

3.2 Bonus. Employee shall be eligible for an annual bonus as indicated on
Schedule A.

3.3 Fringe Benefits. Employee shall be eligible to participate in such of the
Company’s benefit plans as are now generally available or later made generally
available to employees or executive officers of the Company. Such benefits shall
at a minimum include medical, dental, 401(k) plan and term life insurance. Term
life insurance coverage for Employee shall be provided and maintained by the
Company in an amount equal to no less than the greater of (1) the amount of life
insurance coverage currently provided by Identix for Employee immediately prior
to the date first above written, or (2) the amount of life insurance coverage
provided to the Company’s other executive officers generally, in each case at
the Company’s sole cost at all times during the Term. In addition, Employee
shall be entitled to any fringe benefits set forth on Schedule A.

3.4 Initial Stock Option or Restricted Stock Award. On the Effective Date,
Employee will be granted initial equity based compensation as set forth on
Schedule A.

3.5 Insurance. During the Term, the Company agrees to keep in place a directors
and officers insurance policy with coverage in an amount similar to the amount
of

 

7



--------------------------------------------------------------------------------

coverage provided for other Company officers and directors. Concurrently with
the execution of this Agreement, the Company and Employee shall enter into an
Indemnification Agreement in the form of Exhibit B hereto.

4. Annual Performance Review. The Company shall perform an annual review of
Employee’s performance and, in the discretion of the CEO and the Board of
Directors of the Company, make appropriate increases in Employee’s base salary
and determine whether additional equity based compensation awards should be
recommended to the Board of Directors of the Company.

5. Confidentiality, Intellectual Property and Noncompetition.

5.1 Confidentiality. The Employee agrees that during the Term and hereafter:

(a) The Employee has not and will not at any time, directly or indirectly,
disclose or divulge any Confidential Information (as hereinafter defined),
except as reasonably necessary or advisable in connection with the performance
of the Employee’s duties for the Company, or except to the extent required by
law (but only after the Employee, to the extent practicable given the nature of
the legal requirement, has provided the Company with reasonable notice and
opportunity to take action against any legally required disclosure). As used
herein, “Confidential Information” means all information concerning the business
of the Company or of any of its subsidiaries (“Related Companies”), or any
customer or vendor of any of the Related Companies, (whether or not subject to
copyright, patent or other intellectual property protection) that has an
independent economic value from not being readily known, is not ascertainable by
proper means by others and is not generally known to the public, or which would
constitute a trade secret as may be defined by the Uniform Trade Secrets Act or
under the laws governing this Agreement, and any oral, electronic or written
communications thereof, including, but not limited to, specifications, designs,
concepts, plans, programs, software, other developments relating to products and
services, proposal plans, marketing data and financial information, and all
copies and tangible embodiments thereof (in whatever form or medium); provided,
that Confidential Information shall not include any information that is publicly
available through no fault of the Employee or disclosed pursuant to applicable
securities laws.

(b) The Employee has not and shall not make use whatsoever, directly or
indirectly, of any Confidential Information at any time, except as reasonably
necessary or advisable in connection with the performance of the Employee’s
duties for the Company.

(c) Upon the Company’s request at any time and for any reason, the Employee
shall immediately deliver to the Company all materials (whether in electronic or
hard copy form) in the Employee’s possession which contain or relate to
Confidential Information.

5.2 Intellectual Property.

(a) All inventions, modifications, discoveries, designs, developments,
improvements, processes, software programs, works of authorship, documentation,
formulae, data, techniques, know-how, secrets or intellectual property rights or
any interest therein

 

8



--------------------------------------------------------------------------------

(collectively, the “Developments”) made by the Employee, either alone or in
conjunction with others, at any time or at any place during his service with the
Company, whether or not reduced to writing or practice during such period, which
relate to the business in which any Related Company is then engaged or in which
any Related Company then intends to engage, shall be and hereby are the
exclusive property of the Company without any further compensation to the
Employee. Any Developments employed and made by the Employee, either solely or
jointly with others, within six months following the termination of the
Employee’s services hereunder that relate to the Company’s actual day-to-day
operations or core competencies in which the Employee was actively involved,
shall be irrefutably presumed to have been made in the course of such employment
with the use of the Company’s time, materials or facilities. In addition,
without limiting the generality of the prior sentence, all Developments which
are copyrightable work by the Employee are intended to be “work made for hire”
as defined in Section 101 of the Copyright Act of 1976, as amended, and shall be
and hereby are the property of the Company without any further compensation to
the Employee.

(b) If, and to the extent, any of the Developments is not considered a “work for
hire,” the Employee shall, without further compensation, assign to the Company
and does hereby assign to the Company, the Employee’s entire right, title and
interest in and to all Developments. At the Company’s expense and at the
Company’s request, the Employee shall provide reasonable assistance and
cooperation, including, without limitation, the execution of documents in order
to obtain, enforce, defend and/or maintain the Company’s proprietary rights in
the Developments throughout the world. The Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Employee’s agent and attorney-in-fact (which designation and appointment
shall be deemed coupled with an interest and shall survive the Executive’s death
or incapacity), to act for and in the Employee’s behalf to execute and file any
such applications, extensions or renewals and to do all other lawfully permitted
acts to further the prosecution and issuance of such letters patent, other
intellectual property registrations or filings, or such other similar documents,
with the same legal force and effect as if executed by the Employee.

5.3 Noncompetition. The Employee acknowledges and agrees that in the performance
of this Agreement, he will be brought into frequent contact, either in person,
by telephone, through electronic means or through the mails, with existing and
potential customers of the Company. The Employee also acknowledges that any
Confidential Information gained by him during the Term has been developed by the
Company through substantial expenditures of time and money and constitutes
valuable and unique property of the Company. The Employee further understands
and agrees that the foregoing makes it necessary for the protection of the
Company’s business that the Employee not compete with the Company during the
Term and not compete with the Company for a reasonable period after the Term, as
further provided in the following provisions. Accordingly, the Employee agrees
that so long as he is an employee of the Company and for 12 months thereafter:

(a) The Employee will not, directly or indirectly, individually or as a
consultant to, or employee, officer, director, manager, stockholder, partner,
member or other owner or participant in any business entity, other than the
Company or a Related Company, engage in or assist any other person or entity to
engage in any business which directly or indirectly competes with any business
in which the Company or any Related Company is

 

9



--------------------------------------------------------------------------------

engaging or in which the Company or any Related Company plans to engage or is
actively evaluating engaging, during or at the time of the termination of the
Employee’s engagement hereunder, anywhere in the United States or anywhere else
in the world where the Company or any Related Company does business, or plans to
do business or is actively evaluating doing business; provided that nothing
contained herein shall prohibit the Employee from being a passive owner of less
than one percent (1%) of the outstanding stock or any class of securities of any
corporation or other entity which is publicly traded or privately held; and

(b) The Employee will not, directly or indirectly, individually or as a
consultant to, or employee, officer, director, manager, stockholder, partner,
member or other owner or participant in any business entity solicit or endeavor
to entice away from the Company or any Related Company, or offer employment or
any consulting arrangement to, or otherwise materially interfere with the
business relationship of the Company or any Related Company with, any person or
entity who is, or was within the one year period immediately prior to the
termination of the Employee’s engagement hereunder, (i) employed by or a
consultant to the Company or any Related Company or (ii) a customer or client
of, supplier to or other party having material business relations with the
Company or any Related Company.

5.4 Remedies. Without limiting the remedies available to the Company and any
Related Company, the Employee acknowledges that a breach of any of the covenants
contained in this Section 5 could result in irreparable injury to the Company
and, as applicable, a Related Company, for which there might be no adequate
remedy at law, and that, in the event of such a breach or threat thereof, the
Company and any affected Related Company, as the case may be, shall be entitled
to obtain a temporary restraining order and/or a preliminary injunction and a
permanent injunction restraining the Employee from engaging in any activities
prohibited by this Section 5 or such other equitable relief as may be required
to enforce specifically any of the covenants contained in this Section 5. The
foregoing provisions and the provisions of this Section 5 shall survive the term
of this Agreement and the termination of the Employee’s engagement hereunder,
and shall continue thereafter in full force and effect.

6. Miscellaneous.

6.1 Waiver. The waiver of any term or condition of this Agreement by any party
shall not be construed as a waiver of a subsequent breach or failure of the same
term or condition, or a waiver of any other term or condition of this Agreement.

6.2 Notices. All notices, requests, demands, and other communications made in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given on the date of delivery if delivered by hand delivery or
nationally recognized overnight courier or twelve (12) hours after facsimile
transmission to the persons identified below or five (5) days after mailing if
mailed by certified or registered mail postage prepaid return receipt requested
addressed as follows:

 

10



--------------------------------------------------------------------------------

If to the Company:

 

Address:    177 Broad Street    Stamford, CT 06901

Attn:

Facsimile:

Telephone No.:

 

- with a copy to - Viisage Technology, Inc. 177 Broad Street Stamford, CT 06901
Attention: Chief Financial Officer Facsimile:

If to Employee:

To the address indicated on Schedule A

Any party may change its address for notices by notice duly given pursuant to
this Section 6.2.

6.3 Headings. The headings contained in this Agreement are intended for
convenience and shall not be used to interpret the meaning of this Agreement or
to determine the rights of the parties.

6.4 Governing Law; Consent to Jurisdiction and Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of
Connecticut applicable to contracts entered into and wholly to be performed
within the State of Connecticut by residents thereof. Employee hereby submits to
the jurisdiction and venue of the state or federal courts of the State of
Connecticut, County of Fairfield, for any legal action arising from or connected
with this Agreement. Employee agrees that service upon Employee in any such
action may be made by first class mail, certified or registered, in the manner
provided for delivery of notices in Section 6.2

6.5 Successor and Assigns. This Agreement shall be binding upon and inure to the
benefit of the executors, administrators, heirs, successors and assigns of the
parties; provided, however, that this Agreement shall not be assignable by
Employee or by the Company (except in connection with the merger or
consolidation of the Company with or into another entity or the sale by the
Company of all or substantially all of its assets), provided, that if such event
constitutes a Change in Control of the Company, the Company shall cause its
successor to expressly assume and agree to perform this Agreement.

6.6 Counterparts. This Agreement may be signed in counterparts with the same
effect as if the signatures of each party were upon a single instrument. All
counterparts shall be deemed an original of this Agreement.

 

11



--------------------------------------------------------------------------------

6.7 Withholdings. All sums payable to Employee hereunder shall be reduced by all
Federal, state, local and other withholding and similar taxes and payments
required by applicable law.

6.8 Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

6.9 Entire Agreement; Modifications. Except as otherwise provided herein, this
Agreement (together with the Indemnification Agreement and the Intellectual
Property, Confidentiality and Noncompetition Agreement entered into by Employee)
represent the entire understanding between the parties with respect to the
subject matter hereof, and this Agreement supersedes any and all prior
understandings, agreements, plans and negotiations, written or oral, with
respect to the subject matter hereof. All modifications to the Agreement must be
in writing and signed by the party against whom enforcement of such modification
is sought, provided that no modification shall be enforceable against the
Company unless signed by the Chairman of the Board or Chief Executive Officer of
the Company.

6.10 Section 4.09A. To the extent that this Agreement and the benefits it
provides are or become subject to Section 409A(a)(1), Employee and the Company
agree to cooperate in an attempt to make amendments to the terms of the
Agreement in order to avoid the imposition of penalties and additional taxes
under Section 409A of the Internal Revenue Code, as amended; provided however,
that Employee and the Company shall not be under any obligation to enter into
any amendment and no amendment shall (i) materially increase the cost to, or
liability of, the Company with respect to any payments under the Agreement, or
(ii) materially decrease the value of benefits provided to Employee under the
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

VIISAGE TECHNOLOGY, INC. By  

/s/ Robert V. LaPenta

Name:   Robert V. LaPenta Title:   Chairman of the Board, President   and Chief
Executive Officer

/s/ Mark S. Molina

MARK S. MOLINA

 

12



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

SCHEDULE A

 

   Name and Address of Employee:   

Mark S. Molina

 

 

 

 

Section of

Agreement

      Recital B:    Term of Agreement:    Three (3) years plus the term of any
renewal/extension from time to time under the Agreement. 1.    Capacity,
authority and responsibilities:    Executive Vice President, Chief Legal Officer
& Secretary, responsible for the worldwide legal affairs of the Company and its
subsidiaries and divisions, with direct supervisory & reporting authority over
all legal functions & personnel within the Company and its subsidiaries and
divisions and all outside counsel engaged by the Company and its subsidiaries
and divisions. Secretary to Board and its Committees. 1.    Person report to:   
Chief Executive Officer 2.4(a)    Severance Period:    24 months 2.4(a)   
Severance Salary Payment:    24 months 2.4(a)    Post-termination exercise
period for options after Termination Other Than For Cause or Resignation for
Good Reason:    18 months 2.4(b)    Exercise period for options on Non-Renewal:
   18 months 2.6    Change in Control Additional Rights:    In the event of any
separation of employment with the Company or its successor following a Change in
Control, the Company or its successor will pay all costs and expenses arising
out of or related to the relocation of Employee and his family to any location
in the mainland United States (or if alternatively elected by the Employee, the
lump sum cash value thereof) on terms no less favorable to Employee than the
relocation policy of Identix Incorporated as in effect on the date hereof



--------------------------------------------------------------------------------

3.1    Initial Annual Base Salary:    $285,000 3.2    Annual Bonus:    Employee
shall be eligible for annual bonuses with a target amount of 50% his base
salary. The actual amount of any annual bonus may be more or less than such
target and shall be determined by the CEO in conjunction with the Company’s
Compensation Committee and/or the Board of Directors based on the achievement of
corporate and individual objectives determined by the Board on an annual basis.
3.3    Fringe Benefits:    1.    Bar dues and continuing legal education fees in
all jurisdictions to which employee is admitted & all costs and fees related to
admission to the Connecticut bar and cost of continuing legal education.      
2.   

Four (4) weeks of vacation annually with rollover credit for all accrued and
unused vacation while employed at Identix.

      3.   

Free parking at the Company’s headquarters.

 

- 2 -



--------------------------------------------------------------------------------

3.4    Initial Equity Award    On the Effective Date, Employee will be granted
options (under the Company’s 2005 Long-Term Incentive Plan) to purchase 150,000
shares of Company common stock with a per share exercise price equal to the
average closing price of Company common stock on Nasdaq (or such other national
stock exchange as the Company’s common stock is then listed) on the twenty
trading days preceding the Effective Date. These options will have a 10 year
term from the date of grant and vest 25% per year over four years, subject to
the accelerated vesting and extended exercise provisions of this Agreement.

 

Initialed by:

Company:

 

/s/ RVL

Employee:

 

/s/ MSM

 

- 3 -